2019 IL App (4th) 180285WC

                                       Opinion filed
     ______________________________________________________________________________

                                                 IN THE                                      FILED
                                                                                             May 2, 2019
                                  APPELLATE COURT OF ILLINOIS                               Carla Bender
                                                                                        4th District Appellate
                                          FOURTH DISTRICT                                     Court, IL

                   WORKERS’ COMPENSATION COMMISSION DIVISION
     ______________________________________________________________________________

     BRIANA CONWAY,                           ) Appeal from the Circuit Court
                                              ) of the Eleventh Judicial Circuit
                  Appellant,                  ) McLean County, Illinois
                                              )
             v.                               ) Appeal No. 4-18-0285WC
                                              ) Circuit No. 17-MR-692
     THE ILLINOIS WORKERS’                    )
     COMPENSATION COMMISSION et al.           )
                                              ) Honorable
          (Bloomington Public School District ) Rebecca S. Foley,
          #87, Appellee).                     ) Judge, Presiding.
     ______________________________________________________________________________

            PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Justices Hoffman, Hudson, Cavanagh, and Barberis concurred in the judgment and
     opinion.
     ______________________________________________________________________________

                                               OPINION

¶1          The claimant, Briana Conway, appeals an order of the circuit court of McLean County

     dismissing her petition for review of a decision of the Illinois Workers’ Compensation

     Commission (Commission) for lack of jurisdiction.

¶2                                               FACTS

¶3          The claimant filed an application for adjustment of claim against her employer,

     Bloomington Public School District #87, for an injury she sustained on November 23, 2011. The

     arbitrator awarded the claimant 5% loss of use of a person as a whole and denied certain benefits
     and payment of outstanding medical expenses. The claimant sought review of the arbitrator’s

     decision before the Commission. On October 27, 2017, the claimant received the Commission’s

     decision, which affirmed and adopted the decision of the arbitrator.

¶4          On November 13, 2017, the claimant filed a petition for administrative review and a

     request to issue summonses in the circuit court. The summonses were issued the next day.

¶5          On December 6, 2017, the employer filed a motion to dismiss the claimant’s petition for

     failure to file with the circuit court proof that a notice of intent was filed with the Commission or

     an affidavit within 20 days of receiving the Commission’s decision. The employer argued that

     such proof was required to be filed with the court within 20 days of receiving the Commission’s

     decision by section 19(f)(1) of the Illinois Workers’ Compensation Act (Act) (820 ILCS

     305/19(f)(1) (West 2016)) to vest the circuit court with jurisdiction. Attached to the employer’s

     motion to dismiss was a copy of a November 13, 2017, letter sent by the claimant’s counsel to

     the Commission and the employer’s counsel. The letter stated that a check was enclosed for $35

     for the cost of the record to be filed along with three copies of a notice of intent to file for review

     in the circuit court. The claimant’s counsel asked the Commission to file stamp the extra copy

     and return it. The circuit court was not included as a recipient of the letter.

¶6          On March 9, 2018, the circuit court held a hearing on the employer’s motion to dismiss.

     The claimant’s counsel tendered an affidavit dated March 9, 2018, wherein he stated, “[o]n

     November 13, 2017, [the claimant’s] attorneys sent their Notice of Intent to File for Review in

     the Circuit Court to the Illinois Workers’ Compensation Commission” and provided a file-

     stamped copy of the notice of intent filed with the Commission dated December 15, 2017.

¶7          On March 23, 2018, the circuit court granted the employer’s motion to dismiss, finding

     that it lacked jurisdiction over the petition because the claimant was required to file proof


                                                      -2-
       exhibiting that she filed a notice of intent with the Commission or an affidavit with the circuit

       court within 20 days of receipt of the Commission’s decision and failed to do so.

¶8            The claimant appeals.

¶9                                               ANALYSIS

¶ 10          On appeal, the parties do not dispute that the claimant did not file a notice of intent or an

       affidavit in the circuit court within 20 days of receipt of the Commission’s decision. Instead, the

       parties argue whether this is a requirement to vest the circuit court with subject-matter

       jurisdiction under section 19(f)(1) of the Act (820 ILCS 305/19(f)(1) (West 2016)).

¶ 11          Whether a circuit court has jurisdiction to review an administrative decision presents a

       question of law, which we review de novo. Illinois State Treasurer v. Illinois Workers’

       Compensation Comm’n, 2015 IL 117418, ¶ 13. De novo review is also appropriate where, as in

       this case, the resolution of the jurisdictional question turns solely on the statutory construction of

       section 19(f) of the Act, which also presents a question of law. Id.

¶ 12          While Illinois courts are courts of general jurisdiction and enjoy a presumption of

       subject-matter jurisdiction, that presumption does not extend to workers’ compensation

       proceedings. Kavonius v. Industrial Comm’n, 314 Ill. App. 3d 166, 169 (2000). Courts exercise

       “special statutory jurisdiction” in workers’ compensation proceedings where strict compliance

       with the statute is required to vest the court with subject-matter jurisdiction. Id.

¶ 13          The issue before us requires us to first determine what the Act requires to invoke the

       circuit court’s jurisdiction and then evaluate whether the claimant satisfied those requirements.

¶ 14          Judicial review of decisions by the Commission is governed by section 19(f)(1) of the

       Act. The relevant version of section 19(f)(1) provides, as follows:

                              “A proceeding for review shall be commenced within 20 days of the


                                                        -3-
                      receipt of notice of the decision of the Commission. The summons shall be issued

                      by the clerk of such court upon written request returnable on a designated return

                      day, not less than 10 or more than 60 days from the date of issuance thereof, and

                      the written request shall contain the last known address of other parties in interest

                      and their attorneys of record who are to be served by summons.

                              ***

                               No request for a summons may be filed and no summons shall issue

                      unless the party seeking to review the decision of the Commission shall exhibit to

                      the clerk of the Circuit Court proof of filing with the Commission of the notice of

                      the intent to file for review in the Circuit Court or an affidavit of the attorney

                      setting forth that notice of intent to file for review in the Circuit Court has been

                      given in writing to the Secretary or Assistant Secretary of the Commission.” 820

                      ILCS 305/19(f)(1) (West 2016).

¶ 15          The claimant argues that section 19(f)(1) only requires petitioners to file their petition for

       review within 20 days of receipt of notice of the Commission’s decision. She contends that

       section 19(f)(1) does not specifically state that a notice of intent or affidavit must be filed within

       the circuit court within 20 days, but only that the circuit court cannot file and issue a summons

       unless the court has been provided proof of filing.

¶ 16          The employer, relying on interpretations of section 19(f)(1) prior to its 2013 amendment,

       contends that a petitioner’s failure to file a notice of intent or an affidavit with the circuit court

       within the 20-day period deprives a circuit court of jurisdiction over the judicial review. Before

       the 2013 amendment, section 19(f)(1) provided the following paragraph instead of the current

       paragraph regarding the proof of filing of a notice of intent or affidavit:


                                                        -4-
                             “In its decision on review the Commission shall determine in each

                      particular case the amount of the probable cost of the record to be filed as a part

                      of the summons in that case and no request for a summons may be filed and no

                      summons shall issue unless the party seeking to review the decision of the

                      Commission shall exhibit to the clerk of the Circuit Court proof of payment by

                      filing a receipt showing payment or an affidavit of the attorney setting forth that

                      payment has been made of the sums so determined to the Secretary or Assistant

                      Secretary of the Commission, except as otherwise provided by Section 20 of this

                      Act.” 820 ILCS 305/19(f)(1) (West 2012).

       In summation, the previous version of section 19(f)(1) required the petitioner to show proof of

       payment to the Commission for the probable cost of the record before a summons could be

       issued. In contrast to the current version, which requires the petitioner to show proof that he or

       she filed a notice of intent with the Commission before a summons can be issued. We next turn

       to cases interpreting section 19(f)(1) prior to the 2013 amendment because we find that they are

       instructive.

¶ 17           First, in Esquivel v. Illinois Workers’ Compensation Comm’n, 402 Ill. App. 3d 156, 158

       (2010), the claimant filed a petition for review, a request for summons to the Commission and all

       parties of record, and a certificate of mailing of the summons to the Commission in the circuit

       court within 20 days of receipt of the Commission’s decision. However, the claimant did not file

       proof of payment of the probable cost of the record until more than six months after the 20-day

       filing period had expired. Id. The claimant’s late proof of payment was in the form of an

       affidavit from the claimant’s attorney, stating that he had paid the probable cost of the record

       within 20 days as required under section 19(f)(1) of the Act. Id. Therefore, there was proof of


                                                     -5-
       record that the payment was made within 20 days of the Commission’s decision, but such proof

       was not tendered to the court within 20 days of the Commission’s decision.

¶ 18          The Esquivel court held, “in order to perfect jurisdiction in the circuit court, the appellant

       must not only file a written request for summons within 20 days after receiving the

       Commission’s decision, but he or she must also exhibit to the clerk of the circuit court within the

       same time frame either a receipt showing payment of the probable cost of the record on appeal or

       an affidavit of an attorney setting forth that such payment has been made to the Commission.”

       (Emphasis added.) Id. at 159-60. Thus, the circuit court did not have subject-matter jurisdiction.

¶ 19          Second, in Rojas v. Illinois Workers’ Compensation Comm’n, 406 Ill. App. 3d 965, 972

       (2010) the court found that the petitioner’s failure to follow the requirements set forth in section

       19(f)(1) was more serious than in Esquivel. In Rojas, the claimant’s receipt for payment of the

       probable cost of the record was dated on the 22nd day and no affidavit by the petitioner’s

       attorney alleging payment within the required 20-day period was of record. Id. The court

       concluded that the petitioner’s clear failure to submit proof of payment of the probable cost of

       the record deprived the circuit court of jurisdiction. Id. at 973.

¶ 20          Last, in Gruszeczka v. Illinois Workers' Comp. Comm'n, 2013 IL 114212, ¶ 13, our

       supreme court stated that it “consistently held that the timely filing of a request for issuance of

       summons and the timely exhibition of proof of payment for the probable cost of the record (both

       of which are necessary for commencement of a judicial review action under section 19(f)(1)) are

       jurisdictional requirements that must be strictly adhered to in order to vest the circuit court with

       jurisdiction.”

¶ 21          Following these previous interpretations of section 19(f)(1), we conclude that the newest

       amendment requires the petitioner to exhibit proof of filing with the Commission of the notice of


                                                        -6-
       the intent to file for review in the circuit court or an affidavit of the attorney setting forth that

       notice of intent to file for review in the circuit court within 20 days of receiving the

       Commission’s decision.

¶ 22          In the case before us, the record shows that the claimant received notice of the

       Commission’s decision on October 27. The claimant was required to comply with the

       requirements set forth in section 19(f)(1) by November 16, which was 20 days after she received

       notice of the Commission’s decision. On November 13, the claimant’s counsel mailed, inter alia,

       a notice of intent to the Commission and sent copies to the employer’s counsel. However, proof

       of this notice of intent was not filed with the circuit court by November 16. On December 6, the

       employer filed its motion to dismiss for failure to file a notice of intent or affidavit within 20

       days of receiving the Commission’s decision. On March 9, the circuit court held a hearing on the

       employer’s motion to dismiss where the claimant’s counsel tendered an affidavit dated March 9,

       wherein he stated that “[o]n November 13, 2017, [the claimant’s] attorneys sent their Notice of

       Intent to File for Review in the Circuit Court to the Illinois Workers’ Compensation

       Commission” and provided a file-stamped copy of the notice of intent filed with the Commission

       dated December 15. The documents demonstrating that the claimant mailed the Commission a

       notice of intent within 20 days was not filed with the court within the required 20-day period.

       Therefore, the court lacked subject-matter jurisdiction over the claimant’s petition for review.

¶ 23          As a final matter, we note the cases the claimant relies on in support of her position are

       inapposite. See Hagemann v. Illinois Workers’ Compensation Comm’n, 399 Ill. App. 3d 197,

       203 (2010) (there is no requirement that a summons must issue within the 20-day period under

       section 19(f)(1)); see also Jones v. Industrial Comm’n, 188 Ill. 2d 314, 316 (1999) (although the

       claimant exhibited proof of payment for the probable cost of the record after filing his request for


                                                       -7-
       summons, all of the required documents under section 19(f)(1) were filed within the required 20-

       day period and invoked the circuit court’s jurisdiction).

¶ 24          Therefore the trial court did not err as a matter of law when it dismissed the claimant’s

       petition for review for lack of subject-matter jurisdiction.

¶ 25                                           CONCLUSION

¶ 26          For the foregoing reasons, we affirm the judgment of the circuit court of McLean County

       dismissing the claimant’s petition for lack of jurisdiction.

¶ 27          Affirmed.




                                                       -8-